DETAILED ACTION
	This office action is in response to the communication filed on December 29, 2020. Claims 1-5 and 9-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on December 29, 2020 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Nutter and Cui do not teach or even suggest the features "based on the log information and an expectation model associated with the particular type of multi-system operation, a pre-emptive warning system determining that, for the particular operation instance to complete normally, a particular action should be taken, within a particular time period, by a second service application associated with a second service”, as disclosed in independent claims 1 and 11.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.


Cui in Paragraph 38 discloses training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators, which is based on the log information and an expectation model associated with the particular type of operation, a pre-emptive warning system determining that, for the particular operation instance to complete normally, a particular action should be taken, within a particular time period, by a second service application associated with a second service.
Cui in Paragraph 40 discloses determine actions that needs to be performed to complete a task and in Paragraph 58 discloses if task cannot be finished within a certain time by operators, reassigning the task, here the assigned task that contains list of actions needed to be performed is the expectation message.

Therefore, Cui discloses "based on the log information and an expectation model associated with the particular type of multi-system operation, a pre-emptive warning system determining that, for the particular operation instance to complete normally, a particular action should be taken, within a particular time period, by a second service application associated with a second service”.




Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Nutter in Paragraphs 2 and 55 discloses identify potential problems in a multi-system operation and in Paragraphs 36, 49, 50, and 52 discloses automatically allocating and re-allocating processing functions to processing devices including software programs according to their capabilities, which is automatically assigning.

Cui in Paragraphs 5 and 26 discloses assigning tasks to multiple operators for completion during a work period, operators are software or applications, which is assigning, to a second application service, responsibility for a particular action within the particular time period.
Cui in Paragraph 38 discloses training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators, which is assigning, to the second application service, 
Cui in Paragraph 40 discloses determine actions that needs to be performed to complete a task and in Paragraph 58 discloses if task cannot be finished within a certain time by operators, reassigning the task, here the assigned task that contains list of actions needed to be performed is the expectation message, which is assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period by: prior to expiration of the particular time period, the pre-emptive warning system sending an expectation message to the second service application.

It would have been obvious to combine the teaching of automatically assigning of Nutter to the teachings of assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period by: prior to expiration of the particular time period, the pre-emptive warning system sending an expectation message to the second service application of Cui to teach the argued features.

Therefore, the combination of Nutter and Cui discloses the argued features “automatically assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period by: prior to expiration of the particular time period, the pre-emptive warning system sending an expectation message to the second service application”.

Applicant argues that Nutter and Cui do not teach or even suggest the features “wherein the expectation message indicates the particular action and timing information related to the particular time period, based on the expectation message, the second service application detecting whether the particular action is performed prior to expiration of the particular time period, and responsive to detecting that the particular action was not performed prior to expiration of the particular time period, the second service application taking remedial action", as disclosed in independent claims 1 and 11.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Cui in Paragraphs 5 and 26 discloses assigning tasks to multiple operators for completion during a work period, operators are software or applications, which is assigning, to a second application service, responsibility for a particular action within the particular time period.
Cui in Paragraph 38 discloses training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators, which is assigning, to the second application service, responsibility for detecting and responding to a particular action within the particular time period.


Therefore, Cui discloses the argued features “wherein the expectation message indicates the particular action and timing information related to the particular time period, based on the expectation message, the second service application detecting whether the particular action is performed prior to expiration of the particular time period, and responsive to detecting that the particular action was not performed prior to expiration of the particular time period, the second service application taking remedial action".
  
For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In independent claims 1 and 11, the amended feature “automatically assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period by:” is not described in applicant’s specification. There is no mention of “automatically assigning responsibility” in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutter (US Pub 2019/0034242) in view of Cui (US Pub 2015/0161555).

With respect to claim 1, Nutter discloses a method for identifying potential problems during a particular operation instance of a multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation), comprising: automatically assigning (Nutter: Paragraphs 36, 49, 50, and 52 – automatically allocating and re-allocating processing functions to processing devices including software programs according to their capabilities), however, Nutter does not explicitly disclose:
receiving a request, at a first service application associated with a first service, to initiate a particular operation instance of a particular type of multi-system operation;
the first service application generating log information indicating a first work performed by the first service application as part of the particular operation instance;
based on the log information and an expectation model associated with the particular type of multi-system operation, a pre-emptive warning system determining that, for the particular operation instance to complete normally, a particular action should be taken, within a particular time period, by a second service application associated with a second service;
automatically assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period by:
prior to expiration of the particular time period, the pre-emptive warning system sending an expectation message to the second service application;
wherein the expectation message indicates the particular action and timing information related to the particular time period;
based on the expectation message, the second service application detecting whether the particular action is performed prior to expiration of the particular time period; and
responsive to detecting that the particular action was not performed prior to expiration of the particular time period, the second service application taking remedial action.
The Cui reference discloses receiving a request, at a first service application associated with a first service, to initiate a particular operation instance of a particular type of multi-system operation (Cui: Paragraph 5 – assign tasks to operators for completion during a work period, predict an amount of time required to complete the task using model trained with historical data of previously completed tasks; Paragraph 26 - operators are software or applications);
the first service application generating log information indicating a first work performed by the first service application as part of the particular operation instance  (Cui: Paragraph 37 – history log stores information about tasks assigned to and performed by operators);
based on the log information and an expectation model associated with the particular type of multi-system operation, a pre-emptive warning system determining that, for the particular operation instance to complete normally, a particular action should be taken, within a particular time period, by a second service application associated with a second service (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 37 – history log stores information about tasks assigned to and performed by operators, log storing assigned time, identifier, metadata, completion time, types of task etc.; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task);
assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task; here Cui teaches assigning tasks or responsibilities but does not explicitly teach automatically assigning, however, the Nutter reference teaches automatically allocating or assigning, as discussed above) by:
prior to expiration of the particular time period, the pre-emptive warning system sending an expectation message to the second service application (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task);
wherein the expectation message indicates the particular action and timing information related to the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task);
based on the expectation message, the second service application detecting whether the particular action is performed prior to expiration of the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraphs 17 and 58 –  each task associated with types of actions that need to be performed to complete the task, if task cannot be finished within a certain time by operators, reassigning the task, here the assigned task that contains list of actions needed to be performed is the expectation message); and
responsive to detecting that the particular action was not performed prior to expiration of the particular time period, the second service application taking remedial action (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nutter and Cui, to have combined Nutter and Cui. The motivation to combine Nutter and Cui would be to maximize the number of tasks completed by operators by optimizing task scheduling (Cui: Paragraph 1).

With respect to claim 2, Nutter in view of Cui discloses the method of claim 1 further comprising generating the expectation model by training a machine learning engine with a training set that is based on logs associated with previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraph 37 – history log stores information about tasks assigned to and performed by operators, log storing assigned time, identifier, metadata, completion time, types of task etc.; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators).

With respect to claim 9, Nutter in view of Cui discloses the method of claim 1 wherein the remedial action comprises generating an alert in response to non-occurrence of the particular action prior to expiration of the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task).

With respect to claim 10, Nutter in view of Cui discloses the method of claim 2 wherein:
the particular type of multi-system operation involves a plurality of services (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraphs 5, 26, 37, and 38 –  historical data describing tasks previously completed by operators, history log storing time, unique identifier of operators, metadata describing action taken etc., history log storing aggregated information about tasks, completion time for tasks, operators are software or applications);
the method further comprises identifying the logs associated with previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraphs 5, 26, 37, and 38 –  historical data describing tasks previously completed by operators, history log storing time, unique identifier of operators, metadata describing action taken etc., history log storing aggregated information about tasks, completion time for tasks, operators are software or applications) by:
for each of the previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation):
creating a unique identifier for an operation instance that corresponds to the previous execution (Cui: Paragraphs 5, 26, 37, and 38 –  historical data describing tasks previously completed by operators, history log storing time, unique identifier of operators, metadata describing action taken etc., history log storing aggregated information about tasks, completion time for tasks, operators are software or applications); and
causing each service of the plurality of services to annotate its respective logs that are associated with the previous execution with the unique identifier created for the operation instance (Cui: Paragraphs 5, 26, 37, and 38 –  historical data describing tasks previously completed by operators, history log storing time, unique identifier of operators, metadata describing action taken etc., history log storing aggregated information about tasks, completion time for tasks, operators are software or applications).

With respect to claim 11, Nutter discloses one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, identify potential problems during a particular operation instance of a multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Figure 1), the instructions causing: automatically assigning (Nutter: Paragraphs 36, 49, 50, and 52 – automatically allocating and re-allocating processing functions to processing devices including software programs according to their capabilities), however, Nutter does not explicitly disclose:
receiving a request, at a first service application associated with a first service, to initiate a particular operation instance of a particular type of multi-system operation;
the first service application generating log information indicating a first work performed by the first service application as part of the particular operation instance;
based on the log information and an expectation model associated with the particular type of multi-system operation, a pre-emptive warning system determining that, for the particular operation instance to complete normally, a particular action should be taken, within a particular time period, by a second service application associated with a second service;
automatically assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period by:
prior to expiration of the particular time period, the pre-emptive warning system sending an expectation message to the second service application;
wherein the expectation message indicates the particular action and timing information related to the particular time period;
based on the expectation message, the second service application detecting whether the particular action is performed prior to expiration of the particular time period; and
responsive to detecting that the particular action was not performed prior to expiration of the particular time period, the second service application taking remedial action.
The Cui reference discloses receiving a request, at a first service application associated with a first service, to initiate a particular operation instance of a particular type of multi-system operation (Cui: Paragraph 5 – assign tasks to operators for completion during a work period, predict an amount of time required to complete the task using model trained with historical data of previously completed tasks; Paragraph 26 - operators are software or applications);
the first service application generating log information indicating a first work performed by the first service application as part of the particular operation instance  (Cui: Paragraph 37 – history log stores information about tasks assigned to and performed by operators);
based on the log information and an expectation model associated with the particular type of multi-system operation, a pre-emptive warning system determining that, for the particular operation instance to complete normally, a particular action should be taken, within a particular time period, by a second service application associated with a second service (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 37 – history log stores information about tasks assigned to and performed by operators, log storing assigned time, identifier, metadata, completion time, types of task etc.; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task);
assigning, to the second application service, responsibility for detecting and responding to non-occurrence of the particular action within the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task) by:
prior to expiration of the particular time period, the pre-emptive warning system sending an expectation message to the second service application (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task);
wherein the expectation message indicates the particular action and timing information related to the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task);
based on the expectation message, the second service application detecting whether the particular action is performed prior to expiration of the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraphs 17 and 58 –  each task associated with types of actions that need to be performed to complete the task, if task cannot be finished within a certain time by operators, reassigning the task, here the assigned task that contains list of actions needed to be performed is the expectation message); and
responsive to detecting that the particular action was not performed prior to expiration of the particular time period, the second service application taking remedial action (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nutter and Cui, to have combined Nutter and Cui. The motivation to combine Nutter and Cui would be to maximize the number of tasks completed by operators by optimizing task scheduling (Cui: Paragraph 1).

With respect to claim 12, Nutter in view of Cui discloses the one or more non-transitory computer-readable media of claim 11 further comprising instructions for generating the expectation model by training a machine learning engine with a training set that is based on logs associated with previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraph 37 – history log stores information about tasks assigned to and performed by operators, log storing assigned time, identifier, metadata, completion time, types of task etc.; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators).

With respect to claim 16, Nutter in view of Cui discloses the one or more non-transitory computer-readable media of claim 11 wherein the remedial action comprises generating an alert in response to non-occurrence of the particular action prior to expiration of the particular time period (Cui: Paragraphs 5 and 26 – assign tasks to multiple operators for completion during a work period, operators are software or applications; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators; Paragraph 40 – determine actions that needs to be performed to complete a task; Paragraph 58 – if task cannot be finished within a certain time by operators, reassigning the task).

With respect to claim 17, Nutter in view of Cui discloses the one or more non-transitory computer-readable media of claim 12 wherein:
the particular type of multi-system operation involves a plurality of services (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraphs 20 and 31 – distributed system providing plurality of services);
the one or more non-transitory computer-readable media further comprises instructions for identifying the logs associated with previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraphs 5, 26, 37, and 38 –  historical data describing tasks previously completed by operators, history log storing time, unique identifier of operators, metadata describing action taken etc., history log storing aggregated information about tasks, completion time for tasks) by:
for each of the previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation):
creating a unique identifier for an operation instance that corresponds to the previous execution (Cui: Paragraphs 5, 26, 37, and 38 –  historical data describing tasks previously completed by operators, history log storing time, unique identifier of operators, metadata describing action taken etc., history log storing aggregated information about tasks, completion time for tasks, operators are software or applications); and
causing each service of the plurality of services to annotate its respective logs that are associated with the previous execution with the unique identifier created for the operation instance (Cui: Paragraphs 5, 26, 37, and 38 –  historical data describing tasks previously completed by operators, history log storing time, unique identifier of operators, metadata describing action taken etc., history log storing aggregated information about tasks, completion time for tasks, operators are software or applications).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutter (US Pub 2019/0034242) in view of Cui (US Pub 2015/0161555) and in further view of Baker (US Pub 2019/0065542).

With respect to claim 5, Nutter in view of Cui discloses the method of claim 1, however, Nutter and Cui do not explicitly disclose:
a streaming module generating an event stream based on the log information of the first service application;
wherein the event stream includes event records for multiple types of multi-system events;
the second service application subscribing to a subset of the types of multi-system events that are represented in the event stream of the first service application; and
wherein the subset includes the particular type of multi-system operation.
The Baker reference discloses a streaming module generating an event stream based on the log information of the first service application, wherein the event stream includes event records for multiple types of multi-system events, the second service application subscribing to a subset of the types of multi-system events that are represented in the event stream of the first service application, and wherein the subset includes the particular type of multi-system operation (Baker: Paragraphs 15 and 44 – computer devices in a multiple device environment subscribing to changes stored in logs, a server providing the subscribed devices with access to change events by generating and transmitting a stream of change events, change events written as stream across multiple logs; Paragraphs 19, 55, 67, and 73 – each subscribing party accessing a system to perform application functions, subscribing to a portion of the change events, the portion corresponding to only a subset of data records of multiple different data records, user systems using applications are tenants of the system, which is interpreted as a first service application and a second service application subscribing to a subset of change events represented in event streams).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nutter, Cui, and Baker, to have combined Nutter, Cui, and Baker. The motivation to combine Nutter, Cui, and Baker would be to provide change tracking by parallel processing of change logs (Baker: Paragraph 2).

With respect to claim 15, Nutter in view of Cui discloses the one or more non-transitory computer-readable media of claim 11, however, Nutter and Cui do not explicitly disclose:
a streaming module generating an event stream based on the log information of the first service application;
wherein the event stream includes event records for multiple types of multi-system events;
the second service application subscribing to a subset of the types of multi-system events that are represented in the event stream of the first service application; and wherein the subset includes the particular type of multi-system operation.
The Baker reference discloses a streaming module generating an event stream based on the log information of the first service application, wherein the event stream includes event records for multiple types of multi-system events, the second service application subscribing to a subset of the types of multi-system events that are represented in the event stream of the first service application, and wherein the subset includes the particular type of multi-system operation (Baker: Paragraphs 15 and 44 – computer devices in a multiple device environment subscribing to changes stored in logs, a server providing the subscribed devices with access to change events by generating and transmitting a stream of change events, change events written as stream across multiple logs; Paragraphs 19, 55, 67, and 73 – each subscribing party accessing a system to perform application functions, subscribing to a portion of the change events, the portion corresponding to only a subset of data records of multiple different data records, user systems using applications are tenants of the system, which is interpreted as a first service application and a second service application subscribing to a subset of change events represented in event streams).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nutter, Cui, and Baker, to have combined Nutter, Cui, and Baker. The motivation to combine Nutter, Cui, and Baker would be to provide change tracking by parallel processing of change logs (Baker: Paragraph 2).

Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutter (US Pub 2019/0034242) in view of Cui (US Pub 2015/0161555) and in further view of Burton (US Pub 2019/0026697)

With respect to claim 3, Nutter in view of Cui discloses the method of claim 2 wherein the training set includes information about...the previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraph 37 – history log stores information about tasks assigned to and performed by operators, log storing assigned time, identifier, metadata, completion time, types of task etc.; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators).
However, Nutter and Cui do not explicitly disclose:
....calling graphs for the previous executions...
The Bergio reference discloses calling graphs for previous executions (Bergio: Paragraph 59 and claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nutter, Cui, and Bergio, to have combined Nutter, Cui, and Bergio. The motivation to combine Nutter, Cui, and Bergio would be to manage application by using graph (Bergio: Para 1).

With respect to claim 4, Nutter in view of  Cui and in further view of Bergio discloses the method of claim 3 wherein the training set further includes information relating to amount of lapsed time between actions reflected in the calling graphs (Nutter: Paragraph 48; Bergio: Paragraph 59 and claim 1).

With respect to claim 13, Nutter in view of Cui discloses the one or more non-transitory computer-readable media of claim 12 wherein the training set includes information about...the previous executions of the particular type of multi-system operation (Nutter: Paragraphs 2 and 55 – identify potential problems in a multi-system operation; Cui: Paragraph 37 – history log stores information about tasks assigned to and performed by operators, log storing assigned time, identifier, metadata, completion time, types of task etc.; Paragraph 38 – training model obtaining training data from history logs, training a machine learning model for one or more operators, predicting time to complete tasks by operators).
However, Nutter and Cui do not explicitly disclose:
....calling graphs for the previous executions...
The Bergio reference discloses calling graphs for previous executions (Bergio: Paragraph 59 and claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nutter, Cui, and Bergio, to have combined Nutter, Cui, and Bergio. The motivation to combine Nutter, Cui, and Bergio would be to manage application by using graph (Bergio: Para 1).

With respect to claim 14, Nutter in view of Cui and in further view of Bergio discloses the one or more non-transitory computer-readable media of claim 13 wherein the training set further includes information relating to amount of lapsed time between actions reflected in the calling graphs (Nutter: Paragraph 48; Bergio: Paragraph 59 and claim 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
April 10, 2021
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164